Citation Nr: 0806827	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-36 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes cavus.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to 
December 1997 and from March 1999 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO).  The claims file is in the 
jurisdiction of the VA Regional Office in Des Moines, Iowa.


FINDINGS OF FACT

1.  In an August 2000 decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral pes 
cavus on the basis that the preexisting disability was not 
shown to be aggravated by military service.  Although 
provided notice of this decision that same month, the veteran 
did not perfect an appeal thereof.

2.  In an August 2000 decision, the RO denied the veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder because the medical evidence of record did not 
show a permanent residual or chronic disability.  Although 
provided notice of this decision that same month, the veteran 
did not perfect an appeal thereof.

3.  In a June 2003 decision, the RO denied the veteran's 
claim to reopen the issues of entitlement to service 
connection for bilateral pes cavus and entitlement to service 
connection for a bilateral knee disorder.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

4.  Evidence associated with the claims file since the 
unappealed June 2003 rating decision declining to reopen the 
claim for service connection for pes cavus, although new, is 
not material as it does not include competent evidence that 
the veteran's preexisting bilateral pes cavus was aggravated 
by military service.

5.  Evidence associated with the claims file since the 
unappealed June 2003 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder. 

6.  The veteran's bilateral knee disorder is not shown by the 
medical evidence of record to be related to his military 
service.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral pes cavus is not new and 
material, and does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for bilateral pes cavus.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  A bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in May 2005 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

A finally denied claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

I.  Bilateral Pes Cavus

In an August 2000 rating decision, the RO denied service 
connection for pes cavus because there was no evidence that 
the disorder permanently worsened as a result of service.  
Although the veteran filed a notice of disagreement in 
October 2000, he did not perfect his appeal thereof.  
Accordingly, the RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  In February 2003, the veteran filed a claim to 
reopen the issue of entitlement to service connection for pes 
cavus.  In a June 2003 rating decision, the RO did not find 
new and material evidence to reopen the claim of entitlement 
to service connection for pes cavus.  Although the veteran 
filed a notice of disagreement in July 2003, he did not 
perfect his appeal thereof.  Accordingly, the RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In May 2005, the veteran again filed a claim to reopen the 
issue of entitlement to service connection for pes cavus.  In 
a November 2005 rating decision, the RO did not find new and 
material evidence to reopen the claim of entitlement to 
service connection for pes cavus.  The veteran filed a timely 
notice of disagreement.  In a November 2006 statement of the 
case, the RO reopened the claim of entitlement to service 
connection and denied service connection for pes cavus on the 
merits, as the evidence of record did not show that the 
veteran's pes cavus was permanently aggravated as a result of 
service.  Accordingly, the RO found new and material evidence 
to reopen the claim.

Although the RO reopened the veteran's claim to entitlement 
to service connection for pes cavus, such a determination, is 
not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).   

Evidence of record at the time of the June 2003 rating 
decision includes the veteran's service medical records and 
VA treatment records.  The veteran's entrance examination 
noted normal feet.  August and September 1999 service records 
diagnosed bilateral pes cavus.  A December 1999 service 
record diagnosed bilateral talipes cavus foot type.  A 
February 2000 examination diagnosed pes cavus, and on a 
report of medical history completed at that time, the veteran 
indicated foot trouble.  

A February 2000 Medical Evaluation Board Proceeding noted 
that the veteran was referred for bilateral chronic pain 
secondary to pes cavus.  The veteran complained of 
progressive arch discomfort bilaterally, which was aggravated 
by prolonged standing and ambulation in military boots as 
well as on road marches and runs.  A physical examination was 
performed, which revealed chronic talipes cavus bilaterally.  
The diagnosis was bilateral pes cavus, and it was noted that 
this disorder existed prior to service.  The examination 
report recommended separation from service.  

A May 2000 Physical Evaluation Board Proceeding noted a 
diagnosis of bilateral symptomatic pes cavus, and found that 
the veteran was physically unfit and recommended that the 
veteran be separated from service without disability 
benefits.  The Board also found that the veteran's pes cavus 
existed prior to active duty, and was not permanently 
aggravated by service.

VA treatment records from December 2000 through September 
2003 revealed complaints of and treatment for bilateral pes 
cavus.

In June 2001, the veteran underwent a VA examination.  The 
veteran complained of bilateral foot pain, and reported that 
he was separated from service because of recurrent pain in 
his feet.  The veteran also reported that his foot symptoms 
have continued since service discharge.  The veteran stated 
that he feels pain in his feet across the long arches.  
Physical examination revealed that the veteran had high 
arches in both feet, but flexibility in hind foot and tarsal 
joints was normal.  There was no cocking up of the toes, and 
the skin condition of the feet was good and was free of 
calluses and corns.  The diagnosis was cavus feet of a 
moderate degree.  The report concluded that the veteran's 
cavus feet were a congenital or developmental variant.

Because the June 2003 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  Evidence of record submitted after 
the June 2003 rating decision includes VA treatment records 
from December 2000 through October 2006 noting the veteran's 
complaints of and treatment for bilateral pes cavus, and two 
VA examination reports.

In February 2004, the veteran underwent a VA joints 
examination.  The veteran complained of pain in both feet all 
the time.  He described the pain as along the anterior joint 
line of the ankle bilaterally, and stated that the discomfort 
increased with weather changes.  He further indicated that 
the pain is usually a six on a scale of one to ten, and that 
he was not sure whether he had any foot swelling.  Prolonged 
standing increased the discomfort in his feet.  He also 
stated that he can only wear one type of shoe.  Physical 
examination of the veteran's feet revealed high arches 
bilaterally with no tenderness about the Achilles insertion 
on the calcaneus or along the plantar fascial insertion 
sites.  There was no edema or erythema of the ankle and no 
skin breakdown.  Ankle motion was normal.  The VA examiner 
diagnosed mild pes cavus deformity of both feet, and 
concluded that "[h]is anomaly of his feet is that of a 
congenital anomaly" and that the veteran "would have had 
these complaints whether or not he was in the service."

In May 2006, the veteran underwent a VA feet examination.  
The complained of sharp shooting pain in his feet and the 
feeling that his feet were being poked.  He also said that 
his feet felt leadened, but denied tingling or burning.  The 
veteran stated that he started having problems with his feet 
in April 1999, and after he was diagnosed with pes cavus, he 
was medically discharged from service.  Examination revealed 
no changes in sensation in tactile, temperature, or 
positional changes of the feet.  There was no evidence of 
pain with manipulation, there were no calluses, and there was 
no eversion of heels.  The diagnosis was moderate pes cavus 
deformity bilateral feet with chronic fasciitis; mild 
functional impact.  The VA examiner concluded that it was 
"less likely as not that [the] veteran's pes cavus with 
chronic fasciitis is caused by or the result of [the] 
veteran's military service" as "it is at least as likely as 
not [that the] veteran's pes cavus is caused by or the result 
of a congenital anomaly."  In addition, the VA examiner 
found that it was "at least as likely as not [that the] 
veteran's pes cavus caused a temporary increase in [the] 
veteran's fasciitis that is not permanent in nature and 
continued symptoms would have occur[red] whether or not he 
was in military service."

Although new, the evidence received since the June 2003 
rating decision is not material, as it fails to show that the 
veteran's pes cavus was caused or aggravated by military 
service.  Specifically, the new evidence documents the 
veteran's post-service treatment for pes cavus,  and evidence 
that the veteran's pes cavus was caused by a congenital 
anomaly and not related to service, which is duplicative of 
the evidence of record.  While the evidence is new, it is not 
material in that it fails to establish that the veteran's pes 
cavus was caused by or permanently aggravated by his military 
service.  Accordingly, these records do not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the unappealed June 2003 RO decision.  
Thus, the claim for service connection is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

II.  Bilateral Knee Disorder

In an August 2000 rating decision, the RO denied service 
connection for a bilateral knee disorder because a bilateral 
knee disorder was not shown by the evidence of record.  
Although the veteran filed a notice of disagreement in 
October 2000, he did not perfect his appeal thereof.  
Accordingly, the RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In February 2003, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a bilateral 
knee disorder.  In a June 2003 rating decision, the RO did 
not find new and material evidence to reopen the claim of 
entitlement to service connection for a bilateral knee 
disorder.  Although the veteran filed a notice of 
disagreement in July 2003, he did not perfect his appeal 
thereof.  Accordingly, the RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In May 2005, the veteran again filed a claim to reopen the 
issue of entitlement to service connection for a bilateral 
knee disorder.  In a November 2005 rating decision, the RO 
did not find new and material evidence to reopen the claim of 
entitlement to service connection for a bilateral knee 
disorder.  The veteran filed a timely notice of disagreement.  
In a November 2006 statement of the case, the RO reopened the 
claim of entitlement to service connection and denied service 
connection for a bilateral knee disorder, to include as due 
to pes cavus, on the merits, as the evidence of record did 
not show that the veteran's bilateral knee disability was 
directly related to service.  In addition, the RO found that 
service connection on a secondary basis was not warranted 
because service connection for bilateral pes cavus was not 
established.  Accordingly, the RO found new and material 
evidence to reopen the claim.

In this case, the RO most recently determined that new and 
material evidence was presented to reopen the veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder.  As noted above, such a determination is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett, 83 F.3d at 1383-84; McGinnis, 4 Vet. App. at 
244.

The veteran is seeking to reopen his claim for service 
connection for a bilateral knee disorder.  He contends that 
this disorder began during service and that it began as a 
result of his pes cavus.  The underlying basis for the RO's 
June 2003 denial of the veteran's claim was that the veteran 
had not presented new and material evidence that he had a 
current bilateral knee disorder.

Comparing the evidence received since the RO's June 2003 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted includes evidence 
which is new and material as to the issue of service 
connection for a bilateral knee disorder.  The newly 
submitted medical evidence includes a medical diagnosis of 
bilateral patellofemoral syndrome by a May 2006 VA examiner.  
As the additional evidence includes medical evidence of a 
current disability, the Board finds that this newly received 
evidence raises the possibility of substantiating the 
veteran's claim for service connection herein.  Accordingly, 
new and material evidence has been submitted, and the claim 
for service connection for a bilateral knee disorder is 
reopened.

The veteran's service medical records note several complaints 
of bilateral knee pain, but do not provide any diagnoses.  A 
Medical Board Proceedings report, dated in February 2000, 
noted that the veteran was medically discharged due to pre-
existing pes cavus.  The examination performed by the medical 
board at that time revealed no complaints or diagnoses of a 
bilateral knee disorder.  A Physical Evaluation Board 
Proceedings report, dated in May 2000, stated that the 
veteran was discharged from active duty due to his pre-
existing pes cavus.

VA treatment records from December 2000 through January 2006 
reveal the veteran's complaints of and treatment for 
bilateral knee pain.  In December 2000, the veteran reported 
a history of knee pain, which he attributed to having to work 
45 days straight in the military in a job that required him 
to stand all day.  X-rays of the veteran's knees, taken in 
February 2004, revealed normal knees, bilaterally.

In February 2004, the veteran underwent a VA joints 
examination.  The veteran complained of bilateral knee pain 
beginning in 2000.  The veteran stated that his knees started 
hurting due to his back and feet.  He was unsure whether his 
knees were swollen.  He reported a numbing sensation directly 
over the patella of both knees, which travels distally to his 
feet.  He stated that his knees felt weak, but do not give 
out.  Upon examination, the veteran's left knee had 0-115 
degrees of flexion.  There was no effusion and no erythema.  
Ligaments were intact with no laxity and normal resting 
alignment.  There was no joint line tenderness, but the 
veteran did have discomfort with patellofemoral compression 
and mobilization, primarily along the medial border of the 
patella with compression.  There was minimal crepitus with 
range of motion.  Range of motion in the right knee was 0-110 
degrees.  There was no effusion or erythema.  The ligaments 
were intact and there was no particular joint line 
tenderness.  The right knee showed discomfort along the 
lateral border of the patella with mobilization.  There was 
no patellofemoral crepitus or irregularity noted.  There were 
no mechanical symptoms of either knee internally.  X-ray 
examination of the knees revealed no joint space narrowing, 
although the patella appeared slightly laterally positioned 
on the sunrise view, bilaterally.  The VA examiner diagnosed 
probable patellofemoral syndrome, both knees, and noted that, 
with regard to the veteran's complaints of arthralgias in the 
knees throughout service, the veteran "would have had these 
complaints whether or not he was in the service."  

In April 2006, the veteran underwent another VA examination.  
The veteran complained of sharp pain in the anterior or 
posterior aspect of the knees, generalized pressure in the 
knees, clicking and popping of the knees with movement, 
decreased range of motion, increased pain with pivoting, and 
giving out of the knees.  The veteran reported that he has 
been having problems with his knees since 1999 when he 
started having problems with his feet.  He noted flare-ups 
two times a week for four hours where the pain is a nine out 
of ten.  Physical examination of the knees revealed mild 
tenderness with patellofemoral compression along the medial 
border of the patella, minimal if any patellofemoral crepitus 
with range of motion, no erythema, and no swelling or 
effusion.  X-ray examination of the knees taken at that time 
revealed both knees to be normal.  The VA examiner diagnosed 
bilateral patellofemoral syndrome, moderate functional 
impairment.  After reviewing the claims file, the VA examiner 
concluded that, although it is at least as likely as not that 
the veteran's bilateral knee disorder was temporarily 
aggravated by service, it is less likely than not that the 
veteran's bilateral knee disorder was caused by or the result 
of military service.  The VA examiner further noted that "it 
is at least as likely as not this veteran would have symptoms 
related to his patellofemoral syndrome whether or not he was 
in the service."

The Board finds that the evidence of record does not support 
a finding of service connection for a bilateral knee 
disorder, to include as secondary to bilateral pes cavus.  
There is a current diagnosis of a bilateral knee disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although there is 
evidence of complaints of knee pain during service, both VA 
examiners opined that the veteran's knee symptoms were not 
related to service.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of an expert).  Although 
the veteran asserts that his bilateral knee disorder is 
related to service, the veteran is not competent to provide 
such a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (noting that the veteran is not 
qualified to offer a medical opinion, but may speak to his 
symptoms, their duration, and their severity).  In addition, 
the veteran is not entitled to service connection for a 
bilateral knee disorder on a secondary basis because service 
connection for bilateral pes cavus has not been found.  38 
C.F.R. § 3.310.  Accordingly, service connection for a 
bilateral knee disorder, to include as due to pes cavus, is 
not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for bilateral pes cavus 
is not reopened.

Service connection for a bilateral knee disorder, to include 
as due to pes cavus, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


